       Case 3:19-mc-93009-MGM Document 6 Filed 06/27/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                    SPRINGFIELD DIVISION



IN RE: REQUEST FOR JUDICIAL                          CASE NO. 19-mc-93009
ASSISTANCE FROM THE DISTRICT
COURT IN LOUNY, CZECH REPUBLIC
IN THE MATTER OF MICHAELA
KMET'OVA V. VACLAV DVOIUk
                                             f



      MOTION TO COMPEL WITNESS TO COMPLY WITH COMMISSIONER'S
                                          SUBPOENA


       COMESNOW the undersigned Commissioner of this Court, who herebyrequestsan

Orderto compel the witness, Vdclav Dvorak, to provide a written affidavit of his responses to the

interrogatories included in the Letterof Request from the District Court in Louny, Czech

Republic ("Czech Court").

1.     The Czech Court issued a Letterof Request for International Judicial Assistance pursuant

to the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters, 23

U.S.T. 2555, reprinted in 28 U.S.C. § 1781, note.l, requesting that testimony be obtained from

Vaclav Dvorak in regard to the above-captioned matter.

2.     On March 15,2019, Judge Mark G. Mastroianni appointed the undersigned as

Commissioner pursuantto a 28 U.S.C. § 1782 Application to obtain the evidence in response to

the request from the Czech Republic (Doc. 3).

3.     As Commissioner, the undersigned issued a subpoena requesting the witness send a

written affidavit to the Office of International Judicial Assistance by June 14,2019. (Exhibit A).

4.     The subpoena was personally served on Vdclav Dvorak on May 6,2019 at 5:40 pm by

the United States Marshal Service. (Exhibit B).
